DETAILED ACTION
Claims 8 and 10 are pending and currently under review.
Claims 1-7, 9, and 11 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/30/2021 has been entered.  Claims 8 and 10 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/12/2021.

Election/Restrictions
Claim 8 is allowable. The restriction requirement as set forth in the Office action mailed on 9/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of claim 10 is withdrawn.  Claim 10, directed to a conduction part made of the alloy of claim 8, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 8 is directed to a binary Cu-Ag alloy having a specific crystal structure as claimed.  There is no prior art of record that teaches or suggests all of the claimed features together.
See previous office action for detailed reasons of allowance and closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicants’ arguments have been considered and are persuasive in view of the amendments filed 7/30/2021.  The previous 112(b) rejections have therefore been withdrawn.

Conclusion
Claims 8 and 10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734